      Case: 1:20-cv-03092 Document #: 1 Filed: 05/26/20 Page 1 of 4 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Kristen Felcan                           )      Case No.
                                                )
                                                )
      Plaintiff                                 )      COMPLAINT
                                                )
                                                )      Judge:
v.                                              )
                                                 )      Magistrate Judge:
                                                 )
                                                )
                                                )      July Demand Requested
                                                )
      National Service Bureau                   )
      18912 North Creek Parkway, Suite 205      )
      Bothwell, WA 98011                        )
      Defendant                                 )
______________________________________________________________________
   Now comes Plaintiff, by and through his attorneys, and, for her Complaint alleges as
                                        follows:

                                       INTRODUCTION

             1. Plaintiff, Kristen Felcan, brings this action to secure redress from
                unlawful collection practices engaged in by Defendant, National
                Service Bureau (hereinafter “NSB”).; Plaintiff allege violation of the Fair
                Debt Collection Practices Act, 15 U.S.C. Section 1692 et seq.
                (“FDCPA”).
             2. The FDCPA broadly prohibits unfair or unconscionable collection
                methods, conduct which harasses or abuses any debtor, and any
                false, deceptive or misleading statements in connection with the
                collection of a debt. 15 U.S.C. Section 1692d, 1692e and 1692f.
             3. Under 15 U.S.C. Section 1692d(6), a Debt collector must give a
                meaningful disclosure of its identity. “Meaningful disclosure” means,
                according to all caselaw, identifying that the caller is a debt collector,
                revealing who the debt collector is, and stating that “this is an attempt
                to collect a debt and any information will be used for this purpose.”
Case: 1:20-cv-03092 Document #: 1 Filed: 05/26/20 Page 2 of 4 PageID #:2




          Hutton v. C.B. Accounts, Inc., No. 10-3052 2010 U.S. Dist. LEXIS
          77881, * 8 (N.D. Ill. Aug. 3, 2010) Pawelczak v. Nations Recovery
          Ctr., Inc. 11-cv-3700 (N.D. Ill., 2012).
       4. Under 15 U.S.C. Section 1692g(a), a Debt Collector, within five days of
          the initial communication in connection with the attempt to collect a
          debt, must advise the Consumer of his rights under 15 U.S.C. Section
          1692g(a). Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317,
          321 (7th Cir. 2016)



                      JURISDICTION AND VENUE
       5. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
          1367; and 15 U.S.C. section 1692(d).
       6. Venue is proper because a substantial part of the events giving rise to
          this claim occurred in this District.


                             PARTIES
       7. Plaintiff, Kristen Felcan (hereinafter “Plaintiff”) incurred an obligation to
          pay money, the primary purpose of which was for personal, family, or
          household uses (the “Debt”).
       8. Plaintiff is a resident of the State of Illinois
       9. Defendant, NSB (“Defendant”), is an Washington business entity with
          an address of 18912 North Creek Parkway, Suite 205, Bothwell, WA
          98011 operating as a collection agency, and is a “debt collector” as
          the term is defined by 15 U.S.C. Section 1692a(6).
       10. Unless otherwise stated herein, the term “Defendant” shall refer to
          NSB.
       11. At some point, the original creditor, transferred this debt to Defendant
          for debt collection.
       12. The type of debt being collected upon was for a student loan.
Case: 1:20-cv-03092 Document #: 1 Filed: 05/26/20 Page 3 of 4 PageID #:3




                                      ALLEGATIONS


       13. The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an
          original creditor (the “Creditor”) for a consumer debt
       14. The Debt was purchased, assigned or transferred to Defendant for
          collection, or Defendant was employed by the Creditor to collect to
          Debt.
       15. The Defendant attempted to collect the Debt and, as such, engaged in
          “communications” as defined in 15 U.S.C. Section 1692a(2).
       16. Between April 1, 2020 and May 22, 2020, Defendant left numerous
          voicemails for Plaintiff.
       17. Not one of these Voice Mails stated that “this is an attempt to collect a
          debt and any information will be used for that purpose.”
       18. By failing to give the information above clearly, and not stating it was
          an attempt to collect a debt, Defendant did not give meaningful
          disclosure of its identity and violated 15 U.S.C. Section 1692d(7).
       19. Moreover, Plaintiff never received any communication from Defendant
          advising her of her rights under 15 U.S.C. Section 1692g(a).


                                      Violations of the FDCPA
       20. Defendant violated the FDCPA by not providing adequate disclosure
          as required under 15 U.S.C. Section 1692d(7).
       21. Defendant violated the FDCPA by not sending Plaintiff the initial
          disclosures, as required by 15 U.S.C. Section 1692g(a), within five
          days of the first communication in connection with the attempt to
          collect a debt.

                                      STANDING AND INJURY

       22. Plaintiff has suffered an injury in fact that is traceable to Defendant's
          conduct and that is likely to be redressed by a favorable decision in
          this matter.
Case: 1:20-cv-03092 Document #: 1 Filed: 05/26/20 Page 4 of 4 PageID #:4




       23. Specifically, Plaintiff suffered a concrete informational injury as a result
          of Defendant's failure to provide truthful information in connection with
          its attempt to collect an alleged debt from Plaintiff.
       24. The Plaintiff has suffered and continues to suffer actual damages as a
          result of the Defendant’s unlawful conduct.
       25. As a direct consequence of the Defendant’s acts, practices and
          conduct, the Plaintiff suffered and continues to suffer from humiliation,
          anger, anxiety, and frustration.
                                    JURY DEMAND
       26. Plaintiff demands a trial by jury.
                                    PRAYER FOR RELIEF
       27. Plaintiff demands the following relief:
       WHEREFORE, the Court should enter Judgment in favor of Plaintiff and
       against Defendant for:
                    (1) Statutory damages;

                     (2) Attorney fees, litigation expenses and costs of suit; and

                     (3) Such other and further relief as the Court deems proper.

                                                     Respectfully submitted,

                                                /s/ John Carlin__________________
                                                  John P. Carlin #6277222
                                                  Suburban Legal Group, P.C.
                                                  1305 Remington Rd., Ste. C
                                                  Schaumburg, IL 60173
                                                  jcarlin@suburbanlegalgroup.com
                                                  Attorney for Plaintiff
